


110 HR 649 IH: To amend title XVI of the Social Security Act to provide

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 649
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Reynolds (for
			 himself, Mr. Fossella,
			 Mr. Crowley,
			 Mr. McNulty,
			 Mr. Murtha,
			 Mr. Holden,
			 Mr. Meeks of New York,
			 Mr. Delahunt,
			 Mrs. Lowey,
			 Mr. Platts,
			 Mr. McGovern,
			 Mr. Rothman,
			 Mrs. McCarthy of New York,
			 Mr. Higgins,
			 Mrs. Maloney of New York,
			 Mr. Capuano,
			 Mr. Carney,
			 Mr. Fattah,
			 Mr. Frank of Massachusetts,
			 Mr. Sestak,
			 Mr. Altmire,
			 Mr. Arcuri,
			 Mr. Hinchey,
			 Mr. McHugh, and
			 Mr. Walsh of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVI of the Social Security Act to provide
		  that annuities paid by States to blind veterans shall be disregarded in
		  determining supplemental security income benefits.
	
	
		1.Short titleThis Act may be cited as the Blind
			 Veterans Fairness Act.
		2.State annuities
			 for blind veterans to be disregarded in determining supplemental security
			 income benefits
			(a)Income
			 disregardSection 1612(b) of the Social Security Act (42 U.S.C. 1382a(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (22);
				(2)by striking the
			 period at the end of paragraph (23) and inserting ; and;
			 and
				(3)by
			 adding at the end the following:
					
						(24)any annuity paid
				by a State to the individual (or such spouse) on the basis of the individual’s
				being a veteran (as defined in section 101 of title 38, United States Code) and
				blind, if a law of such State providing for such an annuity was in effect on
				the date of the enactment of this
				paragraph.
						.
				(b)Resource
			 disregardSection 1613(a) of such Act (42 U.S.C. 1382b(a)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (14);
				(2)by striking the
			 period at the end of paragraph (15) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (15) the following:
					
						(16)for the month of
				receipt and every month thereafter, any annuity paid by a State to the
				individual (or such spouse) on the basis of the individual’s being a veteran
				(as defined in section 101 of title 38, United States Code) and blind, if a law
				of such State providing for such an annuity was in effect on the date of the
				enactment of this
				paragraph.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to benefits
			 paid for months beginning after the date of the enactment of this Act.
			
